Case 21-31047 Document 2 Filed in TXSB on 03/26/21 Page 1 of 1

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

In re:
Greater Houston Pool
Management, Inc.
Debtor.

rr Lr «Or

Case No. 20-3
Chapter 11

LIST OF EQUITY SECURITY HOLDERS

 

Registered Name of holder
of security, last known
address and place of business

Class of Security

Number Registered | Kind of Interest

 

Daniel McInnis
5006 Isidore Lane
Missouri City TX 77459

40%

 

Jason Waterbury
16804 Forest Way
Austin TX 78734

30%

 

Michelle Waterbury
16804 Forest Way
Austin TX 78734

 

 

 

30%

 

 

DECLARATION UNDER PENALTY OF PERJURY
ON BEHALF OF A CORPORATION

 

I, Daniel McInnis, the President of the Comorian named as the debtor in the case,
declare under penalty of perjury that I have read the foregoing list and that it is true and correct
to the best of my information and belief.

Date: (4 3)ofraa |

sommes asec Za

Daniel McInnis

 
